Citation Nr: 1642712	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  08-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach/gastrointestinal disability. 

2.  Entitlement to service connection for a skin disorder, to include chloracne but not a fungal skin disability. 

3.  Entitlement to special monthly compensation (SMC) based upon a need for aid and attendance. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jack Cox, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
 January 2007 rating decision by a Regional Office (RO) of the Department of
 Veterans Affairs (VA).

The Veteran and his spouse testified at a hearing before the Board held at the RO in September 2009.  The claims were previously remanded by the Board in December 2009, December 2010, April 2014, and March 2015.  The Board finds that the prior remands have been substantially complied with; therefore, the Board may proceed forward with adjudicating the Veteran's claims. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for PTSD has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  The Veteran's claimed stomach/gastrointestinal disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran's claimed skin disability, to include chloracne but not a fungal skin disability, is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of the Veteran's discharge from service, and is not the result of herbicide exposure in service.

3.  The Veteran's service-connected disabilities of a fungal skin disability and ischemic heart disease have not been shown to be of such severity so as to preclude substantially gainful employment.

4.  The Veteran, as a result of his service-connected conditions, is not institutionalized and is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person, nor is he substantially confined to his dwelling and its immediate premises.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a stomach/gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The requirements for service connection for a skin disability, to include chloracne but not a fungal skin disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

4.  The criteria for special monthly pension based upon the need for the regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Stomach/Gastrointestinal Disability

The Veteran contends that he suffers from a stomach/gastrointestinal disability that was caused or aggravated by his service.  

In this case, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim, and therefore it must be denied.

First, the Board notes two entries in the service records documenting gastrointestinal treatment.  In November 1966, the Veteran was seen for diarrhea and received medication for treatment and, in May 1967, he was seen for an upset stomach and was treated the same.  Additionally, the Board has considered the Veteran's statements that since service he has experienced cramping, diarrhea, gas, and occasional rectal bleeding.  

However, the Board assigns higher probative weight to the April 2013, September 2014, and May 2016 VA examination opinions finding it to be less likely than not that the Veteran's current stomach symptoms/disabilities were caused or aggravated by his service.  The VA examiner who conducted these examinations completed a physical examination of the Veteran, thoroughly reviewed the claims file, and provided a well-reasoned rationale for the opinions reached.  The examiner took into consideration the service treatment records and the Veteran's statements of continuity, but found that it was less likely that the two isolated incidents in service were related to the Veteran's current symptoms/disabilities.  For one, the Veteran's service separation examination was negative for any finding of a gastrointestinal disability.  Moreover, post-service medical treatment records contradicted the Veteran's contentions.  For instance, in August 1975 the Veteran received treatment for gastrointestinal problems, but reported that he had not had "this symptom before."  The post-service records also showed that the Veteran was not treated for a gastrointestinal disorder again until 1999, when he was diagnosed with gastritis and gastroenteritis.  Then, in 2005, he reported ongoing diarrhea, abdominal pain, and blood in stools.  He was then diagnosed with colon polyps and internal hemorrhoids.  The examiner noted that these conditions were typical for advancing age over 40, as well as excessive alcohol use as noted in the Veteran's Social Security Administration disability records.  The examiner found against a medical relationship between the Veteran's post-service symptoms, shown to have been reported and treated sporadically since service and many years following service separation, and the two instances of diarrhea in service, despite the Veteran's contentions.  

The Board finds that the VA examination opinions comport with the record, as the post-service treatment records spanning many years do not support the Veteran's contentions of a continuity of symptoms since service.  On April 1985 VA examination, the Veteran denied experiencing any gastrointestinal symptoms.  Available private treatment records dated from 1973 to 1983 and from July 1994 to July 2002 do not reflect complaints of or treatment for gastrointestinal disabilities.  For instance, in June 1996, the Veteran sought treatment for seven current medical problems, such as a longstanding back disability, carpal tunnel syndrome, and poison ivy, but did not report any gastrointestinal symptoms.  These records lessen the credibility of the Veteran's contentions that he has experienced stomach/gastrointestinal symptoms consistently since service.  Rather, the record suggests that the Veteran's chronic gastrointestinal symptoms began many years following service separation.  Thus, as the Veteran's statements are deemed less credible, the Board places higher weight to the VA examiner's opinions, as those opinions are well-supported by the record.

In this case, the Board finds that the competent and credible evidence of record weighs against a finding of a chronic gastrointestinal disability in service, a continuity of symptoms since service, or a nexus between the Veteran's current symptoms and his service.  While the Veteran is competent to describe symptoms related to his gastrointestinal symptoms, he is not competent to opine on complex medical questions, such as a medical diagnosis (i.e. polyps, intestinal bleed, or hemorrhoids) or a medical nexus.  Such determinative issue is one of medical causation, therefore only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran had only offered conclusory statements relating his current symptoms to his service, or a continuity of symptoms since service, whereas the VA examiner found no objective relationship.

Accordingly, as the elements of service connection have not been met, and in fact the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .

Skin Disability

The Board notes that the Veteran is already in receipt of service connection for a fungal skin condition, to include tinea cruris and tinea pedis.  He has also been diagnosed with other nonfungal skin disabilities, to include acne, actinic keratosis, and prurigo.  However, the Board finds that the elements of service connection with regard to a claim for a skin disability other than a fungal infection have also not been met.  A review of the service treatment records is negative for any of these diagnoses.  In September 2014, a VA examiner reviewed the claims file, to include the service treatment records and post-service treatment records, but determined that these other skin disabilities were less likely than not caused or aggravated by the Veteran's service.  The examiner determined that the Veteran's actinic keratosis was due to years of sun damage, rather than to an injury or condition in service.  The examiner determined that prurigo was not a condition associated with chloracne or herbicide exposure, there was no indication that he currently suffered from that condition, and there was no indication of such symptoms during service.  In fact, there were no symptoms to support a diagnosis of chloracne.  Based upon medical expertise, physical examination of the Veteran, and review of the file, the examiner could not relate the Veteran's skin disabilities, other than the Veteran's fungal disabilities, to his service. 

Significantly in this case, the Veteran's primary contention has been that he suffers from a fungal disability related to his service, for which he is already in receipt of service connection.  He has not contended that other skin conditions, such as his actinic keratosis, were caused or aggravated by service.

To the extent that the Veteran contends that he suffers from chloracne, the Board notes that there is no diagnosis of chloracne, and such was confirmed on September 2014 VA examination.  Moreover, the VA examiner concluded that the Veteran does not suffer from a herbicide-related skin disorder and there is no competent medical evidence to support that claim.  

While the Veteran is competent to report that he suffers from itching and irritated skin, or bumpy discolored skin, he is not competent to opine on complex medical questions, to include whether his currently diagnosed skin disorders were caused or aggravated by his service.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.  The competent and probative medical opinions of record determined that the Veteran's other skin disabilities are less likely than not related to his service, and these conclusions are of greater probative value than the Veteran's conclusory lay statements.  While the evidence does show a continuity of fungal infections since service (specifically weeping discolored areas of his groin, feet, head, and fingernails), such has already been service-connected.

As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for two disabilities:  a fungal skin disorder rated as noncompensable, and ischemic heart disease rated as 30 percent disabling.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16 (a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16 (b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

However, the Board finds against the Veteran's claim.  On April 2013 VA examination, the examiner concluded that the Veteran's heart condition did not prevent the Veteran from engaging in either physical or sedentary employment.  His METS were between 5 and 7, and he was already completing physical labor cleaning up a property.  The examiner also opined that the Veteran's fungal skin disabilities imposed no employment restrictions.  The Veteran has not contended that these disabilities, specifically, prevent employment.  Rather, in previous statements, the Veteran has contended that his lumbar spine disability and PTSD prevent employment.  However, he is not in receipt of service connection for those disabilities, nor are they on appeal.

Accordingly, when considering the evidence of record, the Board finds that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, the claim must be denied.  

SMC

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. § 3.351 (c). 

Under 38 C.F.R. § 3.352 (a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (d)(2).

In this case, the Veteran's heart disability and skin disability do not meet the criterion set forth above.  The Veteran has not provided any contentions or statements to support such a finding, nor does the medical evidence meet the criteria for an award of SMC.  Rather, he has been shown to be active in his activities of daily living despite his heart disability, and his skin disability has shown no functional limitations.  Absent evidence to support the Veteran's claim, the claim must be denied.

ORDER

Service connection for a stomach/gastrointestinal disability is denied.

Service connection for a skin disorder, to include chloracne but not a fungal skin disability, is denied.

SMC based upon a need for aid and attendance is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


